DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 26, 2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 26 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tan et al. (Developing Composite Wood for 3D-Printing, Protocols, Flows and Glitches, Proceedings of the 22nd International Conference of the Association for Computer-Aided Architectural Design Research in Asia (CAADRIA) 2017, 831-841).
Considering Claim 26:  Tan et al. teaches a 3D printed wood containing composition (pg. 832), where layers of wood containing material are printed on top of previous layers of wood containing material that comprises a polymeric binder (pg. 832-33).  The first layer reads on the polymeric region and the second layer reads on the printed wood containing layer.

Claim 26 is are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Slattegard et al. (US 2018/0258188).
Considering Claims 26:  Slattegard et al. teaches a composition comprising hemicellulose, wood pulp, and nanocrystalline cellulose or nanofibrillated cellulose (¶0108).  Slattegard et al. teaches applying the composition as a film on a polypropylene or polyethylene terephthalate substrate (¶0021).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, 6, 7, 11, 14-17, 20, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (Developing Composite Wood for 3D-Printing, Protocols, Flows and Glitches, Proceedings of the 22nd International Conference of the Association for Computer-Aided Architectural Design Research in Asia (CAADRIA) 2017, 831-841) in view of Nelson et al. (US 2018/0298113).
Considering Claims 1, 4, 6, 14-17:  Tan et al. teaches a composition for the fabrication of a 3D wood object (Abstract) comprising wood flour (pg. 833) and a natural binder that can be starch or an animal glue (pg. 833, Fig. 2).  Tan et al. teaches the composition as being free of formaldehyde, synthetic resins and epoxy hardeners.
	Tan et al. does not teach adding cellulose nanocrystals to the composition.  However, Nelson et al. teaches an additive comprising cellulose nanocrystals, hemicellulose/xyloglucan, and lignin (¶0022).  The additive is used as a strength enhancing additive for biodegradable and renewable composites, and functions by binding the two phases (¶0224).  Tan et al. and Nelson et al. are analogous art as they are concerned with the same field of endeavor, namely biodegradable and renewable composites.  It would have been obvious to a person having ordinary skill in the art to have added the additive of Nelson et al. to the adhesive of Tan et al., and the motivation to do so would have been, as Nelson et al. suggests, to improve the fracture toughness and prevent crack formation (¶0224).
	Tan et al. and Nelson et al. are silent about the amount of additive added to the composition.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It would have been obvious to a person having ordinary skill in the art to have optimized the amount of strength enhancing additive added to the composition, and the motivation to do so would have been, as Nelson et al. suggests, to improve the fracture toughness and prevent crack formation (¶0224).
Considering Claim 3:  Tan et al. teaches using an extruder to form the three dimensional object (pg. 836).
Considering Claim 7:  Tan et al. teaches the wood as being sawdust/a material derivable from tree trunks (pg. 833).
Considering Claim 11:  Tan et al. teaches the material as being wood.  The wood would be either hardwood or softwood.
Considering Claim 20:  The object being treated with the composition is a statement of intended use.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2112.02.
Considering Claim 31:  Tan et al. teaches a wood object manufactured from the composition (pg. 836).

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (Developing Composite Wood for 3D-Printing, Protocols, Flows and Glitches, Proceedings of the 22nd International Conference of the Association for Computer-Aided Architectural Design Research in Asia (CAADRIA) 2017, 831-841) in view of Nelson et al. (US 2018/0298113) as applied to claim 6 above, and further in view of van Niekerk et al. (Holz als Roh und Werkstof 52, 1994, 109-112).
Considering Claims 9-11:  Tan et al. and Nelson et al. teach the composition of claim 6 as shown above.  
	Tan et al. is silent towards the species of wood used in the composite.  However, van Niekerk et al. teaches using eucalyptus wood for preparing a particle board (Abstract).  Tan et al. and van Niekerk et al. are analogous art as they are concerned with the same field of endeavor, namely wood composites.  It would have been obvious to a person having ordinary skill in the art to have used eucalyptus wood as the wood of Tan et al., as in van Niekerk et al., and the motivation to do so would have been, as van Niekerk et al. suggests, eucalyptus has low cost and good mechanical properties (pg. 109).

Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 4, 6, 7, 9-11, 14-17, 20, and 31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	The applicant has not presented any arguments directed towards claim 26.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767